UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):May 17, 2012 TrustCo Bank Corp NY (Exact name of registrant as specified in its charter) NEW YORK 0-10592 14-1630287 State or Other Jurisdiction of Incorporation or Organization Commission File No. I.R.S. Employer IdentificationNumber 5 SARNOWSKI DRIVE, GLENVILLE, NEW YORK 12302 (Address of principal executive offices) (518) 377-3311 (Registrant’s Telephone Number, Including Area Code) NOT APPLICABLE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TrustCo Bank Corp NY Item 5.07. Submission of Matters to a Vote of Security Holders 1. The Company held its regular annual shareholder meeting on May 17, 2012.Thomas O. Maggs, William J. Purdy and Robert J. McCormick were elected as directors for three-year terms expiring at TrustCo’s 2015 Annual Meeting.Shareholders approved the Nonbinding Advisory Resolution on the Compensation of TrustCo’s Named Executive Officers.The appointment of Crowe Horwath LLP as TrustCo’s independent auditors for 2012 was ratified by shareholders.The table below provides the votecount for each matter voted on. For Withhold For as a percentage of total shares voted Broker Non-Vote Thomas O. Maggs % William J. Purdy % Robert J. McCormick % For Against Abstain Broker Non-Vote Nonbinding Advisory Resolution on the Compensation of TrustCo’s Named Executive Officers % For Against Abstain Ratification of Crowe Horwath LLP % SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: May 18, 2011 TrustCo Bank Corp NY (Registrant) By: /s/ Robert T. Cushing Robert T. Cushing Executive Vice President and Chief Financial Officer
